REVISED AUGUST 29, 2008

         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                               No. 07-50691                         FILED
                            Conference Calendar                  August 20, 2008

                                                              Charles R. Fulbruge III
UNITED STATES OF AMERICA                                              Clerk


                                         Plaintiff-Appellee

v.

J FIDEL LOPEZ-ZAMORA

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                        USDC No. 5:06-CR-458-ALL


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
     J. Fidel Lopez-Zamora appeals his sentence for illegal reentry following
deportation. Lopez-Zamora contends that the 41-month term of imprisonment
imposed in his case, based on the enhanced penalty provisions of 8 U.S.C.
§ 1326(b), exceeds the statutory maximum sentence allowed for the § 1326(a)
offense charged in his indictment.    The Government moves for summary


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50691

affirmance on the grounds that Lopez-Zamora’s argument is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998). As Lopez-Zamora
concedes, the Government is correct. See Almendarez-Torres, 523 U.S. at 235;
United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005).
      Lopez-Zamora filed a motion for appointment of counsel in July 2007, after
his counsel had moved to withdraw. The motion to withdraw was denied, and
Lopez-Zamora has filed no pleading seeking removal of counsel. Therefore, his
motion for appointment of counsel is DENIED as moot.
      Because Lopez-Zamora’s argument is foreclosed, the Government’s motion
for summary affirmance is GRANTED. The Government’s alternative motion
for an extension of time for filing an appellate brief is DENIED, and the
judgment of the district court is AFFIRMED.




                                       2